Citation Nr: 1202938	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  07-30 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right hip disability, as secondary to a service-connected disability.

2.  Entitlement to service connection for a left hip disability, as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active service from November 1968 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the above-referenced RO.  

In July 2011, the Board remanded the Veteran's appeal to the RO, through the Appeals Management Center (AMC) in Washington, D.C. for further evidentiary development.  Following completion of the actions requested therein, as well as a continued denial of the Veteran's secondary service connection claims, the AMC returned the case to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  A chronic right hip disability has not been found by competent and credible evidence to be causally or etiologically related in any way to a service-connected disorder.

2.  A chronic left hip disability has not been found by competent and credible evidence to be causally or etiologically related in any way to a service-connected disorder.


CONCLUSIONS OF LAW

1.  A chronic right hip disability is not proximately due to, aggravated by, or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2011).

2.  A chronic left hip disability is not proximately due to, aggravated by, or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in November 2005, the RO informed the Veteran of its duty to assist him in substantiating his claims under the VCAA, and the effect of this duty upon his claims.  A March 2006 letter informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the secondary service connection claims adjudicated herein.  His in-service and pertinent post-service treatment reports, as well as evidence from the Social Security Administration (SSA), are of record, and relevant VA examinations were obtained in May 2006 and August 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are more than adequate, as together they reflect a full review of all medical evidence of record, are supported by sufficient detail, and refer to specific documents and medical history to support the conclusions reached.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his service connection claims.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

The Veteran seeks service connection on a secondary basis for right hip and left hip disabilities that he believes were caused, or made worse, by his service-connected bilateral knee disabilities as a result of an altered gait.  He does not otherwise contend that the claimed the hip disabilities began in service, or are directly related to his military service, nor is this shown by the record to be the case.  As the Veteran has limited his argument to principles of secondary service connection, the Board will proceed to consider this limited aspect of his appeal.  
Initially, and in this regard, the Board notes that service connection is currently in effect for the following disabilities:  arthritis of the left knee (10%); lateral instability of the left knee (20%); arthritis of the right knee status post total knee arthroplasty (40%); and degenerative arthritis of the lumbar spine (10%).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310 (2011).  When aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.   See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  The Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended.  However, based upon the facts in this case, the regulatory change does not adversely impact the outcome of the appeal.

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

According to post-service medical records, the earliest medical evidence of a hip disability is dated in April 1997, when the Veteran underwent a VA examination.  At that time, the Veteran complained of increasing problems with his left hip and left knee.  The examiner noted the Veteran's history of left leg fracture in 1974 and his right knee replacement in December 1996.  Examination revealed a noticeable discrepancy in leg length with the left leg 89 centimeters long and the right leg 91.5 centimeters long.  Pelvic X-rays showed some ossification and degenerative changes in the left hip as well as metallic hardware in the mid-shaft holding the left femur in place.  The diagnosis was degenerative joint disease of the left hip.  Other relevant post-service treatment reports include private radiological findings from 1997, which show a heterotopic bone formation adjacent to the left greater trochanter.  
Later records show that the Veteran has been diagnosed with arthritis in both hips on several occasions.  See VA treatment records from March 2002, February 2005, November 2005, and February 2006.  Specifically, February 2005 X-rays reflected the presence of mild osteoarthritis of both hip joints.  These treatment records do not provide a medical opinion as to whether this bilateral hip disability was caused or aggravated by the service-connected knee disabilities.  To the extent that the reports address the knee disabilities, it is to record the Veteran's reported history.

When examined by VA in May 2006, the Veteran complained of bilateral hip pain as a result of having to alter his gait and shift his weight due to his service-connected bilateral knee disabilities.  The examiner reviewed the Veteran's pertinent medical history and examined his knees.  The examiner noted that the Veteran had a leg length discrepancy on the left due to fractures of the left femur and left proximal tibia and fibula as a result of a 1974 motor vehicle accident.  As a result of these fractures, the Veteran underwent an intramedullary nail and dual plating of the left femur, which was later removed.  Pelvic X-rays from 1997 show the healed fracture of the left femur with ossification in the area just proximal to the greater trochanter due to calcification from the previously placed intramedullary nail.  The examiner noted that such calcification was very common.  The Veteran was noted to limp because of the short left leg.  The examiner also noted the Veteran had a right total knee arthroplasty in 1996.  

After reviewing the Veteran's claims folder and conducting a physical examination, the VA examiner disagreed with the prior diagnoses of arthritis of both hips.  He noted that, with regard to previous X-rays which showed mild osteoarthritis in both hips, the radiologist did not describe the changes of the hips that led to the diagnosis of osteoarthritis.  As result, the examiner could not make a diagnosis of osteoarthritis of the hips on the basis of these X-rays.  Instead, he diagnosed the Veteran with calcification of the greater trochanter left hip secondary to placement of an intramedullary nail for left femur fracture in 1974.  The examiner concluded that, while the Veteran's hip condition was not the result of his service-connected knee disabilities, he could not make a specific statement regarding how much worse the Veteran's claimed hip disability was made by any service-connected disability.

In August 2007, the Veteran was evaluated by a private physician who also was unable to connect the hip pain to any service-related problems.  X-rays of both hips were for the most part normal with adequate joint space and only marginal spurring in the acetabulum.  There was also evidence of an old plate and screw device in the mid shaft of the left femur.  The examiner reviewed the X-ray findings with the Veteran and explained to him that, while the hip joints themselves showed very minimal degenerative changes, the actual hip discomfort was referred pain from the degenerative disease of his lumbar spine.

In August 2011, pursuant to the Board's July 2011 remand, the Veteran underwent VA examination in connection with the claim.  The examiner reviewed the claims file in its entirety, took a detailed history of symptoms, and reviewed the Veteran's medical history since the 1974 left leg fracture, as well as radiology findings, and clinical reports from treating physicians.  At the time of the examination, the Veteran was not using a cane and did not wear braces.  

X-rays of the pelvis and hips showed a large area of calcification of the soft tissue superior to the greater trochanter with normal joint space of the left hip.  The right hip showed a small calcification at the tip of the greater trochanter and slight calcification of the superior posterior capsule.  The diagnosis was left hip restriction of motion secondary to soft tissue calcification as a result of an intramedullary nail of the left femur.  Based on his review of the records the examiner found no specific right hip condition.  Specifically, the VA examiner agreed with the conclusion of the August 2007 private physician that the Veteran's symptoms of hip discomfort/pain were secondary to referred pain from the low back.  However he also added that the other cause of the restricted left hip motion was the calcification.  The VA examiner concluded that there was no evidence that there was causation or aggravation of the Veteran's hips from the osteoarthritis of his knees.  This VA examination report provides an opinion, consistent with the Veteran's medical history and uncontroverted by any other medical evidence of record.  

As this discussion illustrates, X-rays taken of the Veteran's hips in February 2005 showed mild osteoarthritis of both hip joints.  However, the May 2006 VA examiner reviewed those same X-rays and concluded that the radiographic films did not show arthritis but, rather, reflected the presence of calcification of the greater trochanter left hip secondary to placement of an intramedullary nail for the left femur in 1974.  

Subsequently, in August 2007, however, while a private physician concluded that X-rays taken of both of the Veteran's hips were, for the most part, normal with adequate joint space and only marginal spurring in the acetabulum and with an old plate and screw device in the mid-shaft of the left femur, this doctor also noted that the radiographic films showed very minimal degenerative changes.  

The Board has further considered the X-rays taken of the Veteran's hips at the August 2011 VA examination which showed a large area of calcification of the soft tissue superior to the greater trochanter with normal joint space of the left hip as well as a small calcification at the tip of the right greater trochanter and slight calcification of the right superior posterior capsule.  No arthritis, or indeed any chronic disability, of either hip was diagnosed.  

Clearly, during the current appeal period, the Veteran was indeed found, by X-rays, to have arthritis of his hips.  Unfortunately, however, competent and credible evidence of record does not support a finding that the Veteran has a chronic disability of either hip associated with a service-connected disability.  Of particular significance to the Board in this matter is the fact that, even at the time that such a diagnosis was made (of arthritis of the hips), no medical opinion was rendered that associated the disability with the Veteran's service-connected disorders.  The August 2007 physician took into consideration the very minimal degenerative changes shown, by X-rays, in the Veteran's hips.  Nevertheless, the doctor specifically determined that the Veteran's hip symptoms were actually manifestations of his low back disability.  The physician did not even remotely suggest that the degenerative changes in the Veteran's hips were in any way associated with his service-connected bilateral knee or lumbar spine disabilities.  

Further, pain alone, particularly when simply referred pain, cannot be service connected-absent a finding of an underlying disorder.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

Also, the August 2011 VA examiner diagnosed left hip restriction of motion secondary to soft tissue calcification as a result of an intramedullary nail of the left femur (that occurred in 1974).  No diagnosis of a right hip disability was made.  Importantly, the examiner stated that there was no evidence of causation or aggravation of the Veteran's hips from the osteoarthritis of his knees.  

As this discussion illustrates, no competent and credible evidence of record associates the arthritis of the Veteran's hips (when it was shown on X-rays) in any way to his service-connected disabilities.  Further, a recent VA examiner determined that the limitation of motion of the Veteran's left hip was not caused, or aggravated, by his service-connected disabilities.  In addition, although this same examiner and an August 2007 private physician described the Veteran's hip pain as referred pain associated with the arthritis of his lumbar spine (a service-connected disability), pain alone is not a disability for which service connection can be granted.  Sanchez-Benitez, supra.  Accordingly, service connection for a chronic bilateral hip disability is not warranted.  

In reaching this conclusion, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; or his written statements regarding his hip problems.  As to his assertions that he developed hip problems as a result of his service-connected knee disabilities, the Board notes that he can attest to factual matters of which he had first-hand knowledge, e.g., pain and altered gait.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, at 310.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his hip pain are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

The problem in this case is that the competent and credible evidence of record has not associated a chronic bilateral hip disability in any way to a service-connected disability.  Therefore, the Veteran's opinion, to the extent it is to be accorded some probative value, is far outweighed by the findings of the examining and treating medical professionals.  See Jandreau supra & Buchanan supra.  For these reasons, the Board finds that the preponderance of the evidence is against these claims.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a right hip disability, as secondary to a service-connected disability, is denied.
Service connection for a left hip disability, as secondary to a service-connected disability, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


